Case 1:19-mc-91276-PBS Document 1 Filed 05/01/19 Page 1 of 7

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. SUPREME JUDICIAL COURT

FOR SUFFOLK COUNTY
NO: BD-2019-045

IN RE: DONNA M. SOWA
JUDGMENT OF DISBARMENT

This matter came before the Court, Gaziano, J., presiding,
on an Affidavit of Resignation submitted by Donna M. Sowa
pursuant to $.J.C: Rule 4:01, § 15, with the Recommendation and
Vote of the Board of Bar Overseers, and a letter from assistant
bar counsel to general counsel dated March 6, 2019, requesting
that the Court accept the resignation and enter a judgment of
disbarment, filed on April 26, 2019. Upon consideration
thereof, it is ORDERED and ADJUDGED that:

1. the Affidavit of Resignation be, and hereby is
accepted and that Attorney Donna M. Sowa is hereby disbarred
from the practice of law in the Commonwealth of Massachusetts
and that her name is stricken from the Roll of Attorneys. [In
accordance with S.J.C. Rule 4:01, sec. 17(3), the disbarment
shall be effective thirty days from the date of the entry of
this Judgment. The lawyer, after the entry of this Judgment,

shall not accept any new retainer or engage as a lawyer for
Case 1:19-mc-91276-PBS Document1 Filed 05/01/19 Page 2 of 7

another in any new case or legal matter of any nature. During
the period between the entry date of this Judgment and its
effective date, however, the lawyer may wind up and complete, on
behalf of any client, all matters which were pending on the
entry date.
_ it is FURTHER ORDERED that:

2. Within fourteen (14) days of the date of entry of this
Judgment, the lawyer shall:

a) file a notice of withdrawal as of the effective:
date of the disbarment with every court, agency, or
tribunal before which a matter is pending, together with a
copy of the notices sent pursuant to paragraphs 2(c) and
2(d) of this Judgment, the client's or clients' place of
residence, and the case caption and docket number of the
client's or clients' proceedings;

b) resign as of the effective date of the disbarment all
appointments as guardian, executor, administrator, trustee,
attorney-in-fact, ox other fiduciary, attaching to the
resignation a copy of the notices sent to the wards, heirs,
or beneficiaries pursuant to paragraphs 2(c) and 2(d) of
this Judgment, the place of residence of the wards, heirs,
or beneficiaries, and the case caption and docket number of
the proceedings, if any;

¢) provide notice to all clients and to all wards, heirs,
Case 1:19-mc-91276-PBS Document 1 Filed 05/01/19 Page 3 of 7

and beneficiaries that the lawyer has been disbarred; that
she is disqualified from acting as a lawyer after the
effective date of the disbarment; and that, if not
represented by co-counsel, the client, ward, heir, or
beneficiary should act promptly to substitute another
lawyer or fiduciary or to seek legal advice elsewhere,
calling attention to any urgency arising from the
circumstances of the case;

da) provide notice to counsel for all parties (or, in the
absence of counsel, the parties) in pending matters that
the lawyer has been disbarred and, as a consequence, is
disqualified from acting as a lawyer after the effective -
date of the disbarment;

e) make available to all clients being represented in
pending matters any papers or other property to which they
are entitled, calling attention to any urgency for
obtaining the papers or other property;

£) refund any part of any fees paid in advance that have
not been earned; and

g) close every IOLTA, client, trust or other fiduciary
account and properly disburse or otherwise transfer all
client and fiduciary funds in her possession, custody or
control.

All notices required by this paragraph shall be served by
Case 1:19-mc-91276-PBS Document 1 Filed 05/01/19 Page 4 of 7

certified mail, return receipt requested, in a form approved by
the Board.

3. Within twenty-one (21) days after the date of entry of
this Judgment, the lawyer shall file with the Office of the Bar
Counsel an affidavit certifying that the lawyer has fully
complied with the provisions of this Judgment and with bar
disciplinary rules. Appended to the affidavit of compliance
shall be:

a) a copy of each form of notice, the names and addresses

of the clients, wards, heirs, beneficiaries, attorneys,

courts and agencies to which notices were sent, and all
return receipts or returned mail received up to the date of
the affidavit. Supplemental affidavits shall be filed |
covering subsequent return receipts and returned mail.

Such names and addresses of clients shall remain

confidential unless otherwise requested in writing by the

lawyer or ordered by the court;

b) a schedule showing the location, title and account

number of every bank account designated as an IOLTA,

client, trust or other fiduciary account and of every
account in which the lawyer holds or held as of the entry
date of this Judgment any client, trust or fiduciary funds;

c) a schedule describing the lawyer's disposition of all

client and fiduciary funds in the lawyer's possession,
Case 1:19-mc-91276-PBS Document1 Filed 05/01/19 Page 5 of 7

custody or control as of the entry date of this Judgment or

thereafter;

dad) such proof of the proper distribution of such funds and

the closing of such accounts as has been requested by the

bar counsel, including copies of checks and other
instruments;

e) a list of all other state, federal and administrative

jurisdictions to which the lawyer is admitted to practice;

and

£) the residence or other street address where

communications to the lawyer may thereafter be directed.
The lawyer shall retain copies of all notices sent and shall
maintain complete records of the steps taken to comply with the
notice requirements of S.J.C. Rule 4:01, Section 17.

4. Within twenty-one (21) days after the entry date of
this Judgment, the lawyer shall file with the Clerk of the
Supreme Judicial Court for Suffolk County:

a) a copy of the affidavit of compliance required by

paragraph 3 of this Judgment;

b) a list of all other state, federal and administrative

jurisdictions to which the lawyer is admitted to practice;

and
Case 1:19-mc-91276-PBS Document1 Filed 05/01/19 Page 6 of 7

c) the residence or other street address where

communications to the lawyer may thereafter be directed.

 

. i 201
Entered: hpett 20, 2028

A True Copy
Att

4-2€-(9

Date Assistant: €fefk
iva

Case 1:19-mc-91276-PBS Document1 Filed 05/01/19 Page 7 of 7

 

 
